Title: To James Madison from Rufus King, 25 April 1801 (Abstract)
From: King, Rufus
To: Madison, James


25 April 1801, London. No. 14. Notes that British fleet bound for Denmark passed under Swedish guns that held their fire. Reports Nelson’s exploits at Copenhagen. Believes British government dissatisfied with armistice because Danes have not left armed league. There is much speculation concerning the character and views of new Russian czar, whom British hope to detach from the league. Issue in Egypt doubtful. Declines conjecture on continuing negotiations between London and Paris with issues in Baltic and North Africa still undecided.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). 5 pp.; marked duplicate; in a clerk’s hand; docketed by Wagner with King’s no. 15 as received 8 July. Final paragraph partly in code; key not found. Printed in King, Life and Correspondence of Rufus King, 3:436–38.


